--------------------------------------------------------------------------------











Aarhus · June 2018
Our ref 017396-0008 cbn/mobj/kch Doc. No. 19305960.1
















Share Purchase Agreement



Project Erann





































--------------------------------------------------------------------------------





Copenhagen
Aarhus
Shanghai
 
 
Langelinie Allé 35
Værkmestergade 2
Suite 2H08
T +45 72 27 00 00
Law Firm P/S
2100 Copenhagen
8000 Aarhus Denmark
No.1440 Yan'an Middle Road
F +45 72 27 00 27
CVR No. 38538071
Denmark
Denmark
Jing'an District, 200040
E info@bechbruun.com
www.bechbruun.com










--------------------------------------------------------------------------------



STRICTLY CONFIDENTIAL
Our ref. 315314 -JAS




















SHARE PURCHASE AGREEMENT





--------------------------------------------------------------------------------



Kolding    Copenhagen    Odense    Hamburg





--------------------------------------------------------------------------------


ANDERSENI
PARTNERS


TABLE OF CONTENT


1.
Definitions, schedules and interpretation             4



2.
The subject-matter of the Agreement and Effective Date    9



3.
The Purchase Price and its payment    10



4.
Closing of the Transaction    10



5.
Post Closing    12



6.
The Purchaser's examinations    12



7.
The Sellers' Representations and Warranties    13



8.
The Sellers' Specific Indemnities    13



9.
The Purchaser’s Representations and Warranties    16



10.
Indemnification    17



11.
Non-competition and non-solicitation clauses    23



12.
Other provisions    25



13.
Disputes    29












--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


List of schedules:


Schedule 2.2    List of shareholders
 
Schedule 2.3    Group structure


Schedule 4.2.1    Approval of the Transaction from the Company's board of
directors


Schedule 4.2.2    Register of shareholders of the Company


Schedule 4.2.3    Confirmation from the Sellers regarding possession of
corporate documents


Schedule 4.2.4    Letter of resignation from the board of directors (Mette Hay)


Schedule 4.2.5    Exclusive license agreement between the Company and Herman
Miller Inc.


Schedule 4. 2.6    Shareholders’ Agreement


Schedule 4.2.7    Statement from Rolf Hay regarding termination of bonus


Schedule 4.2.8    Documentation of Nine United’s payment of the inter- company
loan


Schedule 4.3 .1    Approval of the Transaction from the Purchaser 's boa r d of
directors


Schedule 4.3. 2    Documentation of the Purchaser's payment of the Purchase
Price


Schedule 5.1. 1    Articles of association (in agreed form)


Schedule 5.4 .1    Post Closing activities


Schedule 6.1    Due Diligence Documentation


Schedule 7.1    Sellers’ Representations and Warranties


Schedule 12.1. 1    Joint taxation



















--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


SHARE PURCHASE AGREEMENT




On 7 June 2018 (the "Effective Date"), on one side


Nine United A/S
Company reg. no. (CVR) 25 93 44 58
Havnen 1
8700 Horsens Denmark
(hereinafter the "Nine United")


Holdingselskabet af 1/7 2007 ApS
Company reg. no. 30 70 87 17
Baunegardsvej 57
2900 Hellerup Denmark
(hereinafter “Holdingselskabet")


(Nine United and Holdingselskabet collectively the "Sellers" and separately
a/the "Seller")


and the other side




Herman Miller Holdings Limited Corporation Registration No. 7200056 5th Floor,
9-10 Market Place
London, Wl W 8AQ United Kingdom
(hereinafter the "Purchaser")


have entered into the following share purchase agreement regarding the transfer
of shares in Nine United Denmark A/S, company reg. no. (CVR) 26 79 99 45, to the
Purchaser on the terms and conditions set out below:


1.
Definitions, schedules and interpretation

1.
For the purposes of this Agreement, the following terms and expressions have the
following meanings:



1.
Agreement means this share purchase agreement and its Schedules.



2.
Annual Reports mean the annual reports of the Companies for the financial years
2014/15 - 2016/17 to the extent such accounts have been prepared.



3.
Banking Day means a day where the banks in Copenhagen and London are generally
open for the public for ordinary banking business (other than for internet
banking only)








--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


4.
Breach means in relation to (i) the Sellers' Representations and Warranties;
that one of the Sellers' Representations and Warranties turns out to be
incorrect or not fulfilled, (ii) the Sellers' Specific Indemnities; that an
event, Claim, Loss or the like covered by one of the Sellers' Specific
Indemnities occurs, (iii) the Purchaser's Representations and Warranties; that
one of the Purchaser's Representations and Warranties turns out to be incorrect
or not fulfilled, or (iv) other provisions in the Agreement; any other failure
to meet the obligations of a Party under the Agreement .



5.
Claim means a claim for indemnification by either Party against the other Party
resulting from a Breach.



6.
Claim Notice has the meaning set forth in Clause 10 .5.1.



7.
Clause means a clause included in this Agreement.



8.
Closing means the signing and completion of the Transaction through the Parties'
exchange of their respective deliveries and fulfilment of their respective
obligations as set out in Clause 4, i.e. the Effective Date.



9.
Closing Date means the Effective Date.



10.
Companies means the Company and its following subsidiaries:





•
Nine United Norway AS, company reg. no. 994 085 522 (org. no.), Josefines gate
23, 0351 Oslo, Norway (of which the Company owns seventy (70)% of the share
capital); and

•
Nine United Studio UK Ltd., company reg. no. 08109344, 34 Queen Annes Gate,
London, SWlH 9AB, England.



11.
Company means Nine United Denmark A/S, company reg. no. (CVR) 26 79 99 45,
Havnen 1, 8700 Horsens, Denmark.



12.
Confidential Information has the meaning set forth in Clause 12.6 .1.



13.
Contract means any contract, agreement, binding arrangement or commitment, to
which any of the Companies is a party.



14.
Corporate Documents means memorandum of association, articles of association,
rules of procedure for the board of directors and any similar corporate document
s.



15.
DKK means Danish Kroner, the lawful currency of Denmark.



16.
Due Diligence Documentation means the material listed in Schedule 6.1 with
accompanying USB stick.



17.
Effective Date means 7 June 2018.



18.
Fundamental Representations and Warranties mean the Sellers' Representations and
Warranties specified in






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


clauses 1 (Matters relating to company law; Capacity) and 2 (The Shares) of
Schedule 7.1.


19.
Governmental Authority means any state, government, government department,
ministry, commission, council, board, bureau, agency, court, municipality,
district or other judicial, administrative, regulatory or legislative authority
in Denmark, the European Union, or any other jurisdiction in which the Companies
carry on its business or activities.



20.
Intellectual Property Rights and IPR mean patents, utility models, trademarks
(registered or unregistered), other business logos, domain names and design
rights, know-how, trade secrets and other intellectual property rights owned or
used by the Companies.



21.
Interest means an annual rate of interest of 1.5 percentage points above 3 month
CIBOR as published by the Nasdaq Copenhagen A/S at 11: 00 (CET) on the Effective
Date calculated on the basis of the actual number of days elapsed and

365 days in the year.


22.
Key Employees means the following employees: Henrik Ellebcek Steensgaard, Rolf
Hay, Mette Hay, Jesper Langballe, Mette Langkilde, Dan Nielsen, Susanne
0stergaard, Trine Thomsen, Jan Jensen and Anne-Sofie Mortensen.



23.
Leakage means, except for any Permitted Leakage, any dividend, other payment,
other financial advantage or distribution (whether in cash or in kind) declared,
paid or made by the Companies to or for the benefit of the Sellers and/or any of
Sellers' Related Parties.



24.
Loss means any documented loss, claim, liability, cost or expense recoverable
under the laws of Denmark, except for indirect and/or consequential losses, e.g.
loss of goodwill and loss of profit etc. However, losses for the Purchaser due
to the Companies suffering losses that would normally be considered indirect
and/or consequential losses for the Companies (e.g. loss of the Companies'
goodwill and loss of profit), including reasonable external costs and expenses
related to the recovery of such loss, shall be considered as a direct loss.



25.
Maximum Limit has the meaning set forth in Clause 10.3.2.





26.
Minimum Limit has the meaning set forth in Clause 10.3.1.





27.
Party means the Purchaser and/or the Sellers, and the Parties means the
Purchaser and the Sellers collectively.



28.
Permitted Leakage means distribution of dividends from the Company of DKK
110,000,000 to the Sellers and any






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


Leakage paid in the ordinary course of business of the Companies (e.g. payment
of taxes due to mandatory joint taxation, payment of salaries, payment of rent,
payment pursuant to commercial agreements, etc.). As of 6 June 2018, the general
meeting of the Company has resolved to distribute dividends of an amount of DKK
110,000,000 of which approx. DKK 69,000,000 has been paid out to the Sellers.
The Parties have agreed that the remaining amount of dividends (DKK 41,000,000)
shall be transferred to the Sellers after the Effective Date once the TAK
License Payment has been paid to the Company.


29.
Person means any individual (natural person), corporation, company, partnership,
firm, association, trust, incorporated or unincorporated organization or other
legal entity as well as any Governmental Authority.



30.
Purchase Price means DKK 423,500,000.





31.
Purchaser means Herman Miller Holdings Limited, Corporation registration No.
7200056, 5th Floor, 9-10 Market Place, London, WlW 8AQ, United Kingdom.



32.
Purchaser's Representations and Warranties means the representations and
warranties contained in Clause 9.

33.
Related Parties means Persons that are related parties (In Danish "ncerstfiende
") pursuant to the definition in section 2 of the Danish Insolvency Act in force
at any time or another similar provision.



34.
Release Date has the meaning set forth in Clause 10 .9.1.



35.
Retained Amount has the meaning set forth in Clause 10 .9.1.



36.
Schedules means the schedules of this Agreement.



37.
Sellers mean Nine United A/ S, Company reg. no. (CVR) 25 93 44 58, Havnen 1,
8700 Horsens, Denmark, and Holdingselskabet af 1/7 2007 ApS, Company reg. no.
(CVR) 30 70 87 17, Baunegardsvej 57, 2900 Hellerup, Denmark.



38.
Sellers' Bank Accounts means (i) in respect of Nine United a bank account with
Nordea Bank Denmark (!B AN: DK482005655757866) and (ii) in respect of
Holdingselskabet a bank account with Nordea Bank Denmark (!BAN : DK72 20006272
222310 ).



39.
Sellers' Representations and Warranties means the representations and warranties
contained in Schedule 7.1.



40.
Sellers' Specific Indemnities mean the indemnities contained in Clause 8.



41.
Sellers' Ultimate Owners mean (i) Troels Holch Povlsen in respect of Nine United
and (ii) Rolf Hay in respect of Holdingselskabet.








--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.1.4 2 Shareholders' Agreement means the shareholders' agreement entered into
by and between the Sellers and the Purchaser regarding their mutual holdings of
shares in the Company attached as Schedule 4.2.6.


1.
Shares means the fully paid-up shares in the Company of a nominal value of DKK
1,485,000 and equal to thirty-three (33)% of all of the Company's issued and
outstanding share capital. The Parties acknowledge and agree that (i) Nine
United sells shares in the Company of a nominal value of DKK 1,170,000 and equal
to twenty-six (26)% of all of the Company's issued and outstanding share capital
to the Purchaser, (ii) Holdingselskabet sells shares in the Company of a nominal
value of DKK 315,000 and equal to seven (7)% of all of the Company's issued and
outstanding share capital to the Purchaser and (iii) the Purchase Price being
paid by the Purchaser to the Sellers, cf. Clause 3.1, shall be divided pro rata
to the shares sold by each of the Sellers (out of all Shares sold by the
Sellers).



2.
TAK means Nine United TAK Co., Ltd., Corporate registration No.
91310000MA1K34BX43, Room 301-57, Floor 3, Building 1, No.38, Debao Road, Pilot
Free Trade Zone, China (Shanghai).



3.
TAK License Agreement means the license agreement dated 7 June 2018 between TAK
and the Company.



4.
TAK License Payment means the license payment of DKK 15,000,000 that falls due
10 Banking Days after 7 June 2018 from TAK to the Company under the TAK License
Agreement.



5.
Taxes means all direct and indirect taxes, whether contingent or actual, such as
income tax, company tax, VAT and turnover tax and social benefits and all
similar taxes, duties and fees.



6.
Third Party Rights means liens, encumbrances, charges, pre-emption rights,
options to purchase, other options, owners' rights as well as any other right,
actual or potential, of third party (including any other party than the
authorised rights owner)



7.
Tipping Basket has the meaning set forth in Clause 10.3.1.



8.
Transaction means the transfer of the Shares from the Sellers to the Purchaser
as contemplated by the Agreement.



1.
The Schedules attached to the Agreement form an integral part of the Agreement.

2.
Each Party has participated in the negotiation and drawing up of the Agreement.
None of the Parties is regarded as a drafter for the purposes of interpreting
the Agreement.



2.
The subject-matter of the Agreement and Effective Date

1.
With effect from the Effective Date, the Sellers sell the Shares to the
Purchaser, and the Purchaser acquires the Shares from the Sellers on the terms
and conditions set out in this Agreement.






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


2.
The Shares amount to thirty-three (33)% of the total share capital of the
Company and are transferred to the Purchaser free and clear of all Third Party
Right s. The remaining shares in the Company are owned by the Sellers, as shown
in the list of shareholders attached as Schedule 2.2.





3.
The Company is part of the group structure shown in the attached Schedule 2.3.



4.
As of the Effective Date, the Purchaser shall be entitled to all benefits, and
to exercise all rights, attached or accruing to the Shares including, without
limitation, the right to receive all dividends, distributions or any return of
capital declared, paid or made by the Company on or after the Effective Date.



3.
The Purchase Price and its payment

1.
In return for the sale of the Shares, the Purchaser shall pay to the Sellers the
Purchase Price



4.
Closing of the Transaction

1.
Completion of the Transaction ("Closing") shall take place electronically (via
e­ mail) and simultaneously with the Parties' execution of the Agreement, i.e.
at the Effective Date.



2.
At the Effective Date, the Sellers have delivered the following documents
against the Purchaser's simultaneous fulfilment of all its obligations set forth
in Clause 4.3:



1.
Approval of the Transaction from the board of directors of the Company, such
approval attached as Schedule 4. 2.1.



2.
.2 The Company's register of shareholders in which the Purchaser had been
registered as the owner of the Shares free of any Third Party Rights, such
register of shareholders attached as Schedule 4.2.2.



3.
3 Confirmation from the Sellers stating that the minutes of general meetings and
board meetings and audit reports of the Companies are in the Companies'
possession, such confirmation attached as Schedule 4. 2.3.



4.
Statement from Mette Hay stating that she retires as board member of the Company
and does not have any claims against the Company as a result of her
directorship, such statement attached as Schedule 4.2.4.



5.
Executed version of a exclusive license agreement between the Company and Herman
Miller, Inc. signed by the legal representatives of the Company, such license
agreement attached as Schedule 4. 2.5.



6.
Executed version of the Shareholders ' Agreement signed by the legal
representatives of the Sellers and the Sellers ' Ultimate Owners, such
Shareholders‘ Agreement attached as Schedule 4.2.6.








--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


7.
Statement from Rolf Hay confirming that he is not entitled to any bonus payments
from the Companies and that any previous bonus agreements entered into (written
or not written) between the Company and Rolf Hay has been terminated, such
statement attached as Schedule 4.2.7.



8.
.8 Documentation stating that the inter-company loan provided by the Company to
Nine United as of 24 July 2013 (the balance amounted to DKK 62,000, 000 .00 as
of 21 February 2018), including interest, has been settled in full prior to
Closing, such documentation attached as Schedule 4.2.8.



3.
3    At the Effective Date, the Purchaser has delivered the following documents
against the Sellers' simultaneous fulfilment of all their obligations set forth
in Clause 4. 2:



1.
.1 Approval of the Transaction from the Purchaser's board of directors, such
approval attached as Schedule 4.3 .1.



1.
Documentation stating that the Purchase Price has been transferred to the
Sellers ' Bank Accounts in immediately available funds with value as of the
Effective Date, such documentation attached as Schedule 4.3 .2.



2.
3 Executed version of an exclusive license agreement between the Company and
Herman Miller, Inc. signed by the legal representatives of Herman Miller, Inc.,
such license agreement attached as Schedule 4.2.5.



3.
Executed version of the Shareholders ' Agreement signed by the legal
representatives of the Purchaser, such Shareholders' Agreement attached as
Schedule 4.2.6.



2.
The actions specified in Clauses 4.1 and 4.3 are considered as being performed
simultaneously to the effect that none of the actions are considered as having
been performed before all actions have been performed or a Party has waived the
other Part y's performance thereof.



3.
In the event that the Purchaser fails to fulfil its obligations under Clause
4.3. 2, the Sellers are entitled (i) to rescind (in Danish: "h<Eve") the
Agreement and (ii) to be indemnified by the Purchaser for any Loss incurred due
to such failure.





5.
Post Closing

1.
General meetings





5.1. 1 The Parties shall on the Effective Date or as soon as reasonably possible
thereafter procure (i) the holding of general meeting of shareholders of the
Company for the purpose of electing a new board of directors of the Company in





--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


accordance with the Shareholders' Agreement, and (ii) the holding of a general
meeting of shareholders of the Company for the purpose of adopting new articles
of association in accordance with articles of association attached in agreed
form as Schedule 5.1.1.


5.1.2 The Purchaser undertakes as soon as practically possible following Closing
to notify the relevant business authority (in Danish: "Erhvervsstyrelsen") of
the resignation of the members of the board of directors of the Companies who
resign at Closing in accordance with the Shareholders ' Agreement.


1.
Registration of transfer of Shares with public register of shareholders.





1.
1 The Sellers shall procure that the Company on the Effective Date or as soon as
reasonably possible thereafter procure that the new ownership of the Shares is
duly recorded in the Danish Public Register of Shareholders (in Danish: "Det
Offentlige Ejerregister” and “register over reel/e ejere”) at the webpage
www.virk.dk.



2.
Incentive program for Rolf Hay



1.
Within a reasonable time following the Effective Date and no later than three
(3) months after the Effective Date, the Parties shall procure that the Company
offers Rolf Hay a customary management incentive program as further set out in
the Shareholders' Agreement.



3.
Additional post Closing activities



5.4 .1 In addition to the above -mentioned actions in this Clause 5, the Parties
have agreed on implementing the additional post Closing activities listed in
Schedule 5.4.1 with in the individual time limits set out therein to the best of
their abilities.


6.
The Purchaser's examinations

1.
Prior to the Effective Date, the Purchaser and its advisers have had the
opportunity to examine the commercial, financial, legal and other matters of the
Companies through a virtual data room during the period from 16 April 2018 to 1
June 2018.

The material which the Purchaser has had opportunity to examine has been copied
to a USB stick which is handed over to the Purchaser and the Sellers in
connection with the completion of the Transaction. A list of the material copied
to the USB stick is attached in Schedule 6.1.


2.
As part of its due diligence, the Purchaser has had opportunity to ask questions
to the Sellers in writing and to interview relevant employees of the Company. A
list of written questions and answers is also included in Schedule 6.1.



7.
The Sellers' Representations and Warranties






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.
As at the Effective Date, each of the Sellers provide the representations and
warranties contained in Schedule 7.1 in favour of the Purchaser.



2.
The Sellers' Representations and Warranties are provided with effect as at the
Effective Date on an objective basis, i.e. without regard to the Sellers' actual
knowledge. Except for the Sellers' Specific Indemnities, the Sellers'
Representations and Warranties are the Sellers' complete and only
representations and warranties and the Purchaser shall not rely on any other
representations, warranties, assumptions or expectations - whether express or
implied - except as expressly set out in this Agreement.



3.
The Sellers' Representation and Warranties are not limited by any knowledge of
the Purchaser and its advisors whatsoever, including such knowledge which have
been obtained on the basis of the Due Diligence Documentation.



8.
The Sellers' Specific Indemnities

1.
In addition to the Sellers' Representations and Warranties the Sellers provide
the below indemnities in Clauses 8.2-8.8 (the "Sellers' Specific Indemnities")
in favour of the Purchaser as at the Effective Date. The Sellers ' Specific
Indemnities concern matters of which the Purchaser has had notice prior to the
Effective Date, and thus the Sellers' Specific Indemnities are not limited by
any knowledge of the Purchaser and its advisors whatsoever.



2.
Tax



1.
No special Tax relief, Tax exemption, Tax incentive or the like enjoyed by any
of the Companies may be changed or reversed as a result of circumstances
attributable to the activities of the Companies prior to the Effective Date or
as a result of the conclusion of the Agreement.

1.
.2 All income tax returns and reports relating to Tax which must be filed prior
to the Effective Date by or on behalf of the Companies have been duly filed with
the relevant authority and were correct and complete, and any information which
must be filed for the purpose of correct Tax assessment has been filed. All due
Tax payable by and imposed on the Companies has been paid in full.



1.
3 The required and sufficient provisions for any kind of Tax payable but not yet
due as at the date of the Annual Accounts have been made in the Annual Reports.



2.
No transactions, agreements or measures have been made or taken where the
primary object was tax arbitrage, and no transactions, agreements or measures
constitute illegal tax evasion.



3.
To the extent that the Companies have not met the applicable requirements of
transfer pricing documentation and






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


continuously complied with the prepared transfer pricing documentation, e.g.
intragroup trading has taken place in accordance with the transfer pricing rules
in force, there will be no Loss for the Purchaser and/or the Companies, except
for ordinary consultancy costs for preparing such transfer pricing
documentation.


4.
The Companies have reported the Companies' historical tax losses to the Danish
tax authorities, to the effect that the Danish tax authorities cannot refuse use
of deferrable tax losses for the period preceding the Effective Date on the
grounds that notification has not taken place in compliance with the provisions
of Danish tax law.



5.
The pre-Closing restructuring of shares regarding Nine United Norway AS and Nine
United Studio UK Ltd. have been carried out on arm's length terms and will not
result in any adverse Tax consequences for any of the Companies.



6.
No Governmental Authority is entitled to make any claim against any of the
Companies due to the Company's historical credit relief for foreign taxes.



7.
No Governmental Authority is entitled to make any claim against the Company
regarding withholding Taxes concerning the Company's royalty payments to ERB
Sari.



2.
IPR



8.3.1 The ownership of all IPR have been lawfully transferred to the Company or
Nine United Studio UK Ltd. to the effect that no other Person (including other
Nine United companies) has ownership to any such IPR and no Person is entitled
to make any claim against the Companies due to such transfer of ownership.


1.
. 2 The Company's obligation to enforce the designers' Intellectual Property
Rights in the whole world under the license Contract with Komplot Design will
not result in a loss for any of the Companies.



2.
Claims



8.4.1 The personal injury claim, which have been registered with the Company's
insurance company (Zurich) in respect of the Company's master liability
insurance under claim no. C18-012708 will not result in any Loss for any of the
Companies.


1.
.2 The personal injury claim of approximately EUR 40,000, which was caused in
the Netherlands in 2016 due to a failure of a AAC23 chair, and which has been
registered with the Company's insurance company, will not result in any Loss for
any of the Companies.



2.
General data protection regulation (GDPR)










--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.
Any non-compliance with the European GDPR will not result in any Loss for the
Purchaser and/or the Companies.



3.
Competition law





1.
In the event that (a) the following Contracts (i) strategic co-operation
agreement with Kvist Industries A/S; (ii) cooperation agreement with Sandra
Baumer Thomas Schultz GbR; (iii) retail agreement with Over the Top BV; (iv)
Retail agreement with HAY by Einrichter GmbH & Co. KG; (v) retail agreement Sari
Pierfran; (vi) retail agreement with Reload Management AS; and (vii) cooperation
agreement with Bahne S0rensen A/S violate applicable competition law and/or (b)
any Person is entitled to make any claim against any of the Companies due to
violation of such applicable competition law, such issues will not result in any
Loss for the Purchaser and/or the Companies.



8. 7    Cash balance and no Leakage




1.
.1 At 4 June 2018, the Company had a positive cash balance of at least DKK
108,800,000. For the avoidance of doubt, the TAK License Payment and the lump
sum payment from Herman Miller, Inc. under the exclusive license agreement
(Schedule 4.2.5) are not included in the DKK 108,800,000.



8.7. 2 During the period from 4 June 2018 to the Closing Date there has been no
Leak­ age.


2.
Contracts



8.8 .1 None of the designers under the license Contracts regarding top ten
products, to the effect that the IPR granted to the Company and Nine United
Studio UK ltd., respectively, may object to the licenses being sublicensed under
the Contracts.


9.
The Purchaser's Representations and Warranties

1.
The Purchaser represents and warrants (the "Purchaser's Representations and
Warranties") to the Sellers as set out in Clauses 9.1-9 .5. The representations
and warranties set out in Clauses 9 .1-9.5 are the Purchaser's complete and sole
representations and warranties and no other representations and warranties have
been provided by the Purchaser pursuant to the Agreement. The Sellers shall not
rely on any other representations, warranties, assumptions, expectations or
agreements - whether express or implied - except as expressly set out in this
Agreement. The Purchaser's Representations and Warranties are given with effect
as of the Effective Date.



2.
Due authorisation and binding obligations



1.
The Purchaser validly exists and is registered, having capacity to carry on its
business, to sue and be sued, to hold






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


its own assets and to enter into the Agreement and perform its obligations
hereunder. The Purchaser has made all acts required to be made under the
Purchaser's Corporate Documents and applicable law to enter into the Agreement
and perform its obligations hereunder. No consent from any shareholder, creditor
or any other Person, or notification to or registration with any court of law or
administrative body is required in connection with the execution and performance
of the Agreement, except as set out in the Agreement.


2.
The Agreement is valid and binding on the Purchaser and is enforceable against
the Purchaser in accordance with its terms, except where enforceability is
prohibited or restrained by applicable bankruptcy and insolvency law or similar
legislation generally affecting the enforceability of creditors' rights.



3.
No breach



1.
.1 Neither the execution nor the performance of the Agreement conflicts with or
constitutes a breach of:





(1)
the Purchaser's Corporate Document s;





(2)
any material judgement, decision or order of any court, arbitration tribunal or
Governmental Authority which includes or binds the Purchaser;



(3)
any law or regulation applicable to the Purchaser; or



(4)
any material agreement or obligation binding upon the Purchaser.





2.
No disputes



1.
.1 No claim, lawsuit, legal or other proceeding is pending or to the Purchaser's
knowledge threatened against the Purchaser or its assets before any court,
arbitration tribunal, or administrative body which, if adversely decided, would
prevent or delay the Purchaser's consummation of the Agreement.



2.
Payment guarantee



9.5.1 The Purchaser has, and will during the period until and including Closing
have, at its free disposal the amount necessary for the Purchaser to settle its
payment obligations at Closing, cf. Clauses 3.1 and 4.3.2.


10.
Indemnification

1.
Breach of the Agreement



1.
1 Either Party shall indemnify the other Party in compliance with the general
rules of Danish law from any Loss suffered by the other Party as a result of a
Breach. Notwithstanding the above, the clarifications and modifications
specified in






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


Clauses 10 .2-10 .9 shall apply in regard to Claims concerning a Breach of the
Sellers ' Representations and Warranties and the Sellers' Specific Indemnities.


2.
The Sellers have no obligation to indemnify the Purchaser with respect to
information in the Due Diligence Documentation relating to future commercial
risks, business plans, budgets, forecasts or similar commercially
forward-looking matters



1
.1. 3 In case of a Breach of any of the Sellers' Representations and Warranties,
the Sellers' Specific Indemnities or this Agreement, the Sellers shall in
accordance with this Agreement indemnify the Purchaser for any Loss related to
such Breach. Consequently, the Sellers are jointly and severally liable,
however, in the individual relationship between the Sellers, each of the Sellers
shall finally bear such Loss in proportion to their pro rata share of the
Shares, i. e. Nine United shall bear 26/33 and Holdingselskabet shall bear 7/33.



10.1.4 For a period of twenty (20) Banking Days following receipt of a Claim
Notice (as defined in Clause 10.5.1 below) from the Purchaser, the Sellers are
entitled to remedy the Breach. If, and to the extent, the Sellers remedy the
Breach, the Sellers' obligation to indemnify the Purchaser for said Breach will
cease.


1.
Calculation of Claims



1.
All Claims must be compensated by cash payment; however, the Purchaser is
entitled to Claim specific performance instead of financial compensation in case
of Breach of the Fundamental Representations and Warranties.



2.
Any payment from the Sellers to the Purchaser under Clause 10.1.1 is regarded as
a reduction of the Purchase Price.



3.
Losses are calculated at the ratio of DKK 1 to DKK 1 without consideration of
any multiples under which the Purchase Price has been calculated.



4.
When calculating the Purchaser's Loss, any amount and value of other benefits
obtained (alter deduction of costs and expenses such as self insurance) by the
Companies (valued on the basis of Purchaser's thirty-three (33)% interest
purchased hereunder) or the Purchaser as a result of the event giving rise to
the Claim must be deducted from the Purchaser's Claim against the Sellers,
including:



(1)
Tax savings which the Purchaser and/or the Companies have obtained; and



(2)
insurance payments received by the Purchaser and/or the Companies.



5.
In the event that the Purchaser - following payment by the Sellers of any amount
of indemnification to the Purchaser - receives payment or enjoys a benefit
(alter deduction of costs and expenses such as self insurance) from a third
party relating to the same Breach in accordance with Clause 10.2.4, the
Purchaser shall reimburse the Sellers an amount corresponding to such net amount
or benefit to the Sellers (not exceeding the amount of indemnification paid by
the Sellers to the Purchaser) plus Interest from the time of the Purchaser's
receipt of the amount or benefit from






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


such third party.


10 .2.6 The Purchaser shall use all reasonable efforts to use its influence in
the Company in order to avoid and to mitigate all Loss arising from a Breach. If
and to the extent that the Purchaser fails so to avoid and mitigate the Loss,
the Sellers shall be relieved from their obligation to indemnify the Purchaser.


1.
The Sellers have no obligation to indemnify the Purchaser for any Loss caused by
(i) any change in applicable laws or regulations after the Effective Date
including any change in Tax rates, (ii) any change in the Companies' accounting
principles adopted after the Effective Date; or (iii) the Purchaser 's and the
Companies' actions or omissions after Closing.



2.
The Sellers have no obligation to indemnify the Purchaser for any Loss incurred
by the Purchaser if and to the extent specific provisions or writ e-offs are
made in respect thereof in the Annual Reports.



1.
Minimum Limit, Tipping Basket and Maximum Limit



10.3.1 If the Purchaser is entitled to set up Claims of indemnification for
Breach of the Sellers ' Representations and Warranties and/or the Sellers '
Specific Indemnities, such a Claim may only be set up if each Claim exceeds DKK
423, 500 (the "Minimum Limit "), and if the Claim or all the Claims that
individually exceed the minimum limit of DKK 423,500 collectively exceed DKK
4,235,000 (basket). In the event the abovementioned thresholds in this Clause
10. 3.1 are reached, the Sellers shall be liable in respect of the aggregate
amount of such Claim from the first DKK 1.00 (the "Tipping Basket").


10. 3.2 The Sellers ' total obligation to indemnify the Purchaser from Breach of
the Sellers ' Representations and Warranties and the Sellers ' Specific
Indemnities, shall not under any circumstances exceed, in the aggregate, DKK
31,709,000 (the "Maximum Limit ").


1.
.3 Any Loss or Claim by the Purchaser and/or the Purchaser's group/affiliates
under the exclusive license agreement in Schedule 4.2. 5 shall be included when
calculated whether the Maximum Limit has been reached. Thus, if, for instance,
DKK 10,000,000 has been claimed in the exclusive license agreement, a maximum of
DKK 21,709, 000 (DKK 31,709,000 -10,000, 000) can be claimed by the Purchaser
under the Agreement.



1.
Series of Claims (i.e. Claims arising out of the same event or of several
similar events) are regarded as one Claim according to the Minimum Limit of DKK
423,500 specified in Clause 10 .3.1.








--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


2.
The limits specified in Clauses 10.3.1-10. 3.4 do not apply to the Fundamental
Representations and Warranties but do apply to the Sellers' Specific
Indemnities.



2.
Time-barring



1.
Except with respect to the specific other Clauses of this Agreement described in
Clauses 10.4.2-10.4.3, the Sellers' obligation to indemnify the Purchaser from
Breach of the Sellers' Representations and Warranties becomes time-barred (i) in
accordance with the provisions of Clause 10.5; or (ii) within fifteen (15)
months after the Effective Date.



2.
The Sellers have no obligation to indemnify the Purchaser for a Loss resulting
from Breach of the Fundamental Representations and Warranties, if the Purchaser
fails to give notice to the Sellers of such Claims prior ten (10) years after
the Effective Date.



3.
The Sellers have no obligation to indemnify the Purchaser for a Loss resulting
from Breach of the Sellers' Specific Indemnities set forth in Clauses 9. 2.1-9
.2.9 (Taxes), if the Purchaser fails to give notice to the Sellers of such
Claims prior to the date falling three (3) months after expiry of the statutory
limitation period applicable to the underlying claim to which the Claim refers.
Except with respect to the specific Sellers' Specific Indemnities described
above, the Sellers have no obligation to indemnify the Purchaser for a Loss
resulting from Breach of the other Sellers' Specific Indemnities, if the
Purchaser fails to give notice to the Sellers of such Claims prior to fifteen
(15) months after the Effective Date. It is intentional that this period equals
the period in Clause 10.4.1.



1.
Notice of Claims



1.
In the event that the Purchaser wishes to make a Claim against the Sellers or in
the event that the Purchaser acquires knowledge of a matter which may give rise
to a Claim against the Sellers, the Purchaser shall give notice (a "Claim
Notice”) to the Sellers within sixty (60) Banking Days after the Purchaser
appointed member and/or observer of the Company's board of directors acquiring
knowledge of the matter giving rise to such Claim or possible Claim.



10 .5. 2 In the event that the Purchaser fails to give a Claim Notice to the
Sellers in due time, cf. Clause 10.5.1, the Sellers' obligation to indemnify the
Purchaser will cease in respect of the relevant matter.


10 .5.3 A Claim Notice must contain a description in reasonable detail of the
Claim and the factual and legal basis of the Claim as well as the amount of the
Claim (estimated if necessary).


1.
The Purchaser shall keep the Sellers informed of the status, development and
other relevant information concerning






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


a Claim.


2.
5 In the event that the Sellers reject (in part or in full) any obligation to
indemnify the Purchaser in respect of a Claim, the Sellers shall notify the
Purchaser thereof in writing. In such case, the Purchaser must commence
arbitration proceedings in respect of the Claim (or such part thereof which the
Sellers have rejected) within three (3) months of the Purchaser's receipt of the
Sellers' rejection notice, failing which the Sellers ' obligation to indemnify
the Purchaser in respect of the Claim (or the relevant part thereof) will
automatically cease.



1.
Third party claims



1.
1    This Clause 10 .6.1 applies in circumstances where:



(1)
a claim is made by a third party against the Purchaser or the Companies which
has given rise or may be expected to give rise to a Claim by the Purchaser
against the Sellers under the Sellers ' Representations and Warranties or the
Sellers' Specific Indemnities; or



(2)
the Purchaser or the Companies have made or may be expected to make a claim
against a third party in respect of matters for which the Purchaser has made or
may be expected to make a Claim against the Sellers under the Sellers'
Representations and Warranties or the Sellers' Specific Indemnities.



1.
.2 In the circumstances described in Clause 10.6.1 and provided that the Sellers
beforehand have accepted to be under an indemnification obligation with respect
to the Claim concerned in accordance with this Clause 10, the Purchaser shall
(and the Purchaser shall contribute to that the Companies will):



(1)
keep the Sellers informed of all relevant matters pertaining to such claim,
including written communication and discussions with the relevant third party
and give the Sellers and their advisors access to the material pertaining to
such claim, optionally with the exception of confidential paragraphs, and to a
reasonable extent consult with the Purchaser's and the Companies ' employees and
advisors relevant in the context of such claim; and



(2)
take any such reasonable action requested by the Sellers, including the
instruction of professional advisors nominated by the Sellers and who is
acceptable to the Purchaser, such accept not to be unreasonably withheld, to act
on behalf of the Purchaser and/or the Companies, provided that the expenses
incurred in this connection are reasonable, to make, defend or settle any such
claim raised by or against a third party as referred to in Clause 10.6.1(1) or
Clause 10.6.1(2).



2.
No other remedies for Breach of the Agreement





10.7.1 The Parties waive the right to Claim remedies for Breach other than those
specified above in this Clause 10 (and the limits stated herein), including the
right to terminate the Agreement or to Claim a proportional reduction.







--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.
Intent



1.
The limits specified in Clause 10.3 with respect to the remedies for Breach of
the Parties do not apply in the event of intent (except in the event that such
issue, information or circumstance was fairly disclosed in the Due Diligence
Documentation or within the Purchaser's knowledge), however they do apply in the
event of gross negligence. In the event of intent, the Sellers' obligation to
indemnify the Purchaser from non-performance of the Sellers' Representations and
Warranties or the Sellers' Specific Indemnities becomes time-barred at the
latest of the following dates: (i) the date of time barring under Clause 10.4
and (ii) the date of time barring pursuant to the provision of the Danish
Limitations Act on time barring.



2.
The Purchaser's security for Claims under the Sellers' Representations and
Warranties and the Sellers' Specific Indemnities



1.
In security of any Claims of the Purchaser against the Sellers relating to
Breach of the Sellers' Representations and Warranties and the Sellers' Specific
Indemnities, each of the Sellers undertakes to retain an amount equal to ten
(10)% of their respective part of the Purchase Price in cash or cash equivalents
(the "Retained Amount") until the later of (i) fifteen (15) months from the
Effective Date and (ii) the final settlement of any Claims made by the Purchaser
in accordance with the provisions of the Agreement (the "Release Date") as
security for the payment of any Claims that the Purchaser may have under the
Agreement. If any of the Sellers at any time before the Release Date fails to
retain the Retained Amount, the relevant Sellers Ultimate Owner shall be
directly and personally liable for an amount equal to the shortfall of the
Retained Amount. The Sellers and the Sellers' Ultimate Owners acknowledge and
agree that they shall not allow any Third Party Rights to be granted in the
Sellers' remaining shares in the Company



11.
Non-competition and non-solicitation clauses

1.
Without the prior written approval from the Purchaser cf. Clause 11.11,
Holdingselskabet and Rolf Hay may not, directly or indirectly, have any
interests in an undertaking that markets goods or services competing with the
Companies' present activities or activities initiated or planned at the
Effective Date.



2.
Interests in such a competing undertaking include:





a.
direct or indirect ownership or co-ownership of the undertaking;

b.
interest in the undertaking 's turnover or earnings;

c.
participation in consortiums, joint ventures or other cooperation agreements
with the undertaking;

d.
status as a licensor of knowhow or Intellectual Property Rights or as a supplier
of goods, including raw materials, semi-manufactures and components forming part
of the undertaking's competing products;






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


e.
performance of consultancy tasks and the like for the undertaking;

f.
employment and a position as a special adviser or a member of the board of
directors of the undertaking;

g.
interests which according to their nature and significance must be ranked on a
par with those mentioned; and

h.
interests as those stated above in a company that directly or indirectly has
such interests in the undertaking.



3.
For the avoidance of doubt, indirect interest shall also include
Holdingselskabet's or Rolf Hay's financing of an undertaking's or person's (e.g.
Rolf Hay's spouse) holding of an interest or performance of an action which
could constitute a Breach of the non-competition clause if it was held or
performed by Holdingselskabet or Rolf Hay.



4.
The non-competition clause does not prevent passive investments in companies
whose shares are admitted to trading on a regulated market.



5.
The non - competition Clause applies within the Companies' geographical area
which shall mean the markets where the Companies conducts or have initiated or
planned to conduct activities at the Effective Date.



6.
The non-competition Clause applies to Holdingselskabet and Rolf Hay for thirty­
six (36) months after the Effective Date.



7.
For the same period described in Clause 11.6, Holdingselskabet and Rolf Hay may
not - directly or indirectly - have any business relations with Persons or
undertakings that are or have been business connections, including without
limitation customers, suppliers and designers of products in the HAY portfolio,
of the Companies within the last twelve (12) months prior to the Effective Date
if the business relation causes the Companies competition or in any other way
may adversely affect the Companies ' business relation with the customer,
supplier or designer concerned.



8.
Non-compliance with the non-competition or non-solicitation Clause obliges
Holdingselskabet or Rolf Hay to pay an agreed penalty of DKK 1,500,000 to the
Purchaser for each Breach If the Breach consists in bringing about or continuing
a situation, including running a rival business or maintaining a customer
relationship, each commenced month in which the situation is maintained will be
regarded as one Breach.



1
.9 Payment of the agreed penalty does not mean that the obligations no longer
apply, and in addition to the agreed penalty the Purchaser is entitled to
prevent any wrongful conduct by means of an injunct ion or demand that the
Company makes a decision on filing for an injunction. An injunction may be
issued without provision of security.



1.
If the Purchaser finds that Holdingselskabet and/or Rolf Hay do not comply with
the restrictive covenants in this Clause






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


11, the Purchaser shall send a written notice of Breach to Holdingselskabet and
Rolf Hay within thirty (30) days after the Purchaser became aware or ought to
have become aware of the Breach. The notice must set forth the facts that have
caused the alleged non-compliance with Clause
1.Following Holdingselskabet and Rolf Hay's receipt of said notice,
Holdingselskabet and/ or Rolf Hay shall be entitled to cease the activities and
thereby remedy said Breach within fourteen (14) Banking Days, if possible,
without paying the agreed penalty pursuant to Clause 11 .8.


2.
For the sake of clarification, and notwithstanding anything to the contrary set
forth in this Agreement, in the event that Holdingselskabet and/or Rolf Hay
desires to make any investment that would be prohibited by this Clause 11,
Holdingselskabet may notify the Purchaser of the opportunity. If the Company
does not desire to pursue such opportunity itself and the investment by
Holdingselskabet and/or Rolf Hay would not have a material negative impact on
the Company, the Purchaser shall not unreasonably withhold approval of such
investment by Holdingselskabet and/or Rolf Hay.



3.
The remedies stated in this Clause 11 are the Parties' and/or the Company's
exclusive remedies in case of a Breach of this Clause 11.



2.
Other provisions

1.
Joint taxation



12.1. 1 The Company has participated in a mandatory tax consolidation scheme
with Nine United. Provisions regarding the termination of the mandatory tax
consolidation scheme of the Company are set out in Schedule 12. 1.1. The Company
will not enter into to any other joint taxation arrangement based on the
shareholdings as of Closing.


2.
2    Costs



1.
Nine United, Holdingselskabet and the Purchaser each pays its own costs
regarding the negotiation, drafting and conclusion of the Agreement



3.
Interest



1.
Any payment which the Sellers and/or the Sellers Ultimate Owners are obligated
to pay to the Purchaser under the Agreement shall include payment of Interest
from (but not including) the due date set out in regard to such payment and
until and including the date of payment.



4.
Counterparts










--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.
.1    The Agreement is executed in three (3) identical counterparts of which the
Purchaser and each of the Sellers each receive one original counterpart.



2.
Notices



1.
.1        Any notice required to be given under this Agreement must be in
writing and as regards the Sellers addressed to:



Nine United A/S
Havnen 1
8700 Horsens Denmark
Attn.: Troels Holch Povlsen, thp @nin eunited .com






with a copy to




Bech-Bruun Law Firm P/S Vcerkmestergade 2
8000 Aarhus Denmark
Attn.: Claus Berner Nielsen, cbn@bechbruun.com




Holdingselskabet af 1/7 2007 ApS
Baunegardsvej 57
2900 Hellerup Denmark
Attn.: Rolf Hay, Rolf.Hay@hay.dk




with a copy to


Bruun & Hjejle Advokatpartnerselskab N0rregade 21
1165 Copenhagen K Denmark
Attn.: Mogens Thorninger, mth@bruunhjejle.dk and to the following as regards the
Purchaser:
Herman Miller Holdings Limited
5th Floor, 9-10 Market Place London, Wl W 8AQ
United Kingdom
Attn.: General Counsel, tim_lopez@hermanmiller.com




with a copy to




Herman Miller, Inc. 855 East Main Avenue
PO Box 302
Zeeland, Michigan 49464 United States of America
Attn.: General Counsel, tim _lopez@hermanmiller .com




and with a copy to









--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


Andersen Partners
Jernbanegade 31
6000 Kolding Denmark
Attn.: Michael Roschmann Skovgaard, mrs@andersen-partners.dk




unless the individual Party gives notification of another addressee. Unless
otherwise agreed, any notice required to be given under this Agreement will be
regarded as having been duly given if it is in writing and delivered or sent by
registered and stamped mail to the above addressees or if receipt thereof is
otherwise acknowledged.


2.
Confidentiality and publication





1.
Subject to Clauses 12.6. 2 and 12.6.4, each Party shall treat as strictly
confidential all Confidential Information. Confidential Information comprises
(i) the terms and conditions of the Agreement, (ii) information concerning the
other Party and its business and affairs obtained from the other Party in
connection with the negotiations regarding the Agreement and its execution and
performance and (iii) with respect to the Sellers and subject to Closing being
completed, information concerning the Companies and their businesses and
affairs.



2.
Each Party may, however, disclose information which would otherwise be
Confidential Information in the event that:



(1)
it is required by law or by a court of competent jurisdiction;



(2)
it is required by any securities exchange, administrative body or other
Governmental Authority, whether or not the requirement for information has the
force of law;



(3)
disclosure is made as a normal part of the preparation of the accounts and/or
other financial reports;



(4)
disclosure is made as a usual part of a due diligence review, however, provided
that the parties to whom disclosure is made are subject to customary
confidentiality undertakings;



(5)
disclosure is made to its affiliates and/or its or their legal or financial
advisers or banks, if such advisers or banks are under a legal obligation to
treat such information as confidential;



(6)
for the purpose of enforcing any right or complying with any obligation under
this Agreement, including, to the extent required or appropriate, for the
purpose of any arbitration proceedings pursuant to Clause 13.2;



(7)
the information has come into the public domain through no fault of the relevant
Party or any of its authorized recipients under Clause 12.6. 2(5); or



(8)
the other Party has given its prior written approval to the disclosure, such
approval not to be unreasonably withheld or delayed.






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS




3.
Any disclosure pursuant to Clause 12.6 .2(2) requires prior notice to and
consultation with the other Parties to the extent permitted by law.



1 2.6.4 The Parties shall agree on the date and the substance of the
announcement of the conclusion of the Agreement to the public and the Companies'
employees upon due consideration of the Purchaser's groups obligations
pertaining to stock exchange law and regulation.


3.
Omission to enforce rights





1.
A Party's omission in a specific situation to enforce a right under this
Agreement will not limit such Party's right to exercise its right in compliance
with the provisions of the Agreement in another situation, e.g. a later similar
situation (except as expressly set out in this Agreement).



4.
Entire agreement



1.
This Agreement and the Shareholders' Agreement constitute the sole understanding
of the Parties with respect to the subject matter hereof and supersede all prior
oral or written discussions and agreements regarding the subject matter hereof,
including, but not limited to, the letter of intent entered into by the Parties
on 23 March 2018.



5.
Changes to the Agreement



1.
Should the Parties agree to amend this Agreement, such agreement must be made in
writing.



6.
Assignment of rights and obligations



1.
.1 Neither Party may transfer or assign the Agreement or any of its rights or
obligations hereunder to any third party - whether in ownership or as security -
without the prior approval of the other Party save by operation of law.



2.
Invalid or unenforceable terms





12.11.1 If a provision of the Agreement or part thereof becomes invalid or
unenforceable, the validity or enforceability of the remaining provisions of the
Agreement will not be affected. In such case, the Parties shall endeavour to
negotiate in good faith any necessary adjustments of this Agreement in order to
secure their basic interests and main objectives prevailing at the Effective
Date. Failing an agreement between the Parties on necessary adjustments of the
Agreement, such adjustments shall be made by arbitration in accordance with
Clause 13.2.


3.
Disputes






--------------------------------------------------------------------------------

ANDERSENI
PARTNERS


1.
Any dispute arising out of or in connection with this Agreement, including
disputes regarding the existence or validity of the Agreement must be settled
pursuant to Danish law, with the exception of any conflict of laws rules, which
may lead to the application of other law than Danish law and/or CISG.



2.
Any disputes, which cannot be amicably settled by the Parties, shall be settled
with binding and final effect by arbitration administrated in English by the
Danish Institute of Arbitration in accordance with the rules of arbitration
procedure adopted by the Danish Institute of Arbitration and in force at the
time of filing of the arbitration case. If the Parties so agree, the dispute may
be settled by one (1) arbitrator appointed by the Danish Institute of
Arbitration. In other cases, the dispute shall be settled by three (3)
arbitrators, whereas each Party involved in the arbitration case appoints an
arbitrator, and the Danish Institute of Arbitration appoints the chairman of the
arbitration tribunal. If a Party has not appointed an arbitrator within twenty
(20) Banking Days of that Party having filed or received Notice of the request
for arbitration, the Danish Institute of Arbitration will also appoint such
arbitrator.



3.
The place of arbitration shall be Copenhagen, Denmark.





4.
The Parties are obliged to keep secret the arbitration proceedings and the
award.





                              


SIGNATURES FOLLOW ON THE NEXT PAGE







--------------------------------------------------------------------------------

ANDERSENI
PARTNERS
















IN WITNESS WHEREOF, the Parties have entered into this Agreement effective as of
the Effective Date.


As the Sellers:





--------------------------------------------------------------------------------

On behalf of Nine United A/S:                        On behalf of
Holdingselskabet af 1/7 2007 ApS:







--------------------------------------------------------------------------------

Troels Holch Povlsen
                Rolf Foged Hvidegaard Hay

Chairman of the board of directors
Chief executive officer



















As the Purchaser:
On behalf of Herman Miller Holdings Limited:



--------------------------------------------------------------------------------

H. Timothy Lopez                        David Lutz    
Director                            Director





















